Citation Nr: 1010987	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-03 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1951 to 
July 1955 and from September 1955 to July 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for PTSD, sciatica, 
and hypertension. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for sciatica 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the Veteran 
having PTSD due to an in-service stressor.  

1.  The preponderance of the evidence is against a finding 
that hypertension developed in service or is otherwise 
causally related to service.  

2.  The preponderance of the evidence is against the presence 
of hypertension to a disabling degree within the first post-
service year.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f), (2009).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for PTSD, sciatica, and hypertension. 
The RO issued a VCAA letter in September 2004 addressing 
claims  including for service connection for PTSD, prior to 
the RO's initial adjudication including of that claim by a 
June 2005 rating action.  The RO issued a VCAA letter in 
January 2005 addressing claims including for service 
connection for hypertension, prior to the RO's initial 
adjudication of that claim also in that June 2005 rating 
action.  These VCAA letters provided the Veteran with 
adequate notice of the notice and duty-to-assist provisions 
of the VCAA, and informed him of the information and evidence 
necessary to substantiate his appealed claims for service 
connection for PTSD and hypertension.  Also by these letters, 
he was told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

The RO subsequently issued additional VCAA letters, including 
one in December 2008 addressing the claim for service 
connection for PTSD, one in April 2009 addressing claims 
including for service connection hypertension, and one in 
October 2009 addressing claims also including for service 
connection for hypertension.  These letters were followed by 
RO readjudication of the appealed claims by a SSOC in October 
2009.

In this case, the RO did provide Dingess-type notice by these 
additional VCAA letters in December  2008, April 2009, and 
October 2009.  However, to whatever extent such notice was 
inadequate in this case, this failure is in this case moot 
and harmless because the claims for service connection for 
PTSD and hypertension are herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertions to the effect that he had PTSD due to in-service 
stressors, and that he had hypertension that was related to 
service.  The Veteran informed of service records, and post-
service TRICARE, VA, and private treatment records.  
Indicated records were requested, obtained, and associated 
with the claims file.  The Veteran was duly informed 
including by appealed rating action, SOC, and SSOC, of the 
evidence obtained and thus, by implication, of the evidence 
not obtained.  The Veteran did not indicate the existence of 
additional pertinent evidence that has not been requested or 
obtained.  

The VA in February 2008 afforded the Veteran a hearing before 
a Hearing Officer at the RO, a transcript of which is 
contained in the claims file.  The Veteran also addressed his 
claims by submitted statements.  Neither the Veteran nor his 
authorized representative has indicated that he has an 
unfulfilled desire to address further his appealed claims, 
including by a hearing.  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for bilateral shoulder disorders.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As discussed below, the Veteran was afforded a VA psychiatric 
examination in May 2005 addressing his claimed disability of 
PTSD.  The Board finds that this examination, taken together 
with the balance of the records contained within the claims 
file, constitutes adequate development for the Board's 
adjudication for the PTSD claim.  Specifically, both that May 
2005 VA examination for compensation purposes and subsequent 
psychiatric evaluations for treatment purposes contained 
within the claims file are consistent in concluding that the 
Veteran does not have a psychiatric disorder in general and 
does not have PTSD in particular.  There is no reasonable 
basis presented in the record for concluding that these 
findings and conclusions are erroneous or are somehow 
inadequate for the Board's adjudication.  

The Board also finds that no VA examination was required for 
the Board's adjudication herein of the Veteran's claim for 
service connection for hypertension.  In the absence of 
evidence of an event, injury, or disease in service related 
to current hypertension, and absent cognizable evidence 
otherwise linking current hypertension to service, and absent 
cognizable evidence of hypertension persisting from service 
or being present within the first post-service year to any 
degree, there is no need to obtain a VA examination 
addressing the hypertension claim.  38 C.F.R. § 3.303, 
3.3307, .3309, 3.326; McLendon.  In this case there is no 
independent evidence of any such link to service, and the 
Veteran has himself not asserted that he had hypertension in 
service or that hypertension persisted from service to the 
present.  

A recent decision by the U.S. Court of Appeals for Veterans 
Claims held that a claim for service connection for a 
psychiatric disability must be considered as encompassing a 
claim for any other psychiatric disabilities reasonably 
raised by the claimant or by the evidentiary record, based on 
the inherent unreasonableness of imputing the Veteran's self-
knowledge of mental conditions from which he may be 
suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, the Board does not find other psychiatric disorders 
than PTSD to be reasonably raised in this case, based on the 
absence of medical records diagnosing other psychiatric 
disorders, and the absence of assertions or allegations 
otherwise within the record of the Veteran suffering from 
psychiatric disability other than the claimed PTSD.  
Accordingly, the Board finds that consideration of a broader 
psychiatric disorder claim than service connection for PTSD 
is not warranted in this case.  

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

III.  Claim for Service Connection for PTSD

In order for service connection to be awarded for PTSD based 
on an in-service stressor, three elements must be present: 
(1) a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the Veteran was "engaged in 
combat with the enemy."  Id.  If VA determines the Veteran 
did not engage in combat with the enemy, or that the Veteran 
did engage in combat but that the alleged stressor is not 
combat related, his lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

In this case, the Veteran does not contend, and the 
evidentiary record does not otherwise show, that he engaged 
in combat with the enemy.  Stationing in the Southwest Asia 
Theater of Operations during Operation Desert Storm/Desert 
Shield is also not at issue in this case (based on the time 
frame of the Veteran's periods of service).  Accordingly, the 
presumptions of exposure to alleged stressors associated with 
combat do not apply in this case to support the Veteran's 
PTSD claim, and he must instead support his claim by 
independent corroborating evidence of alleged stressors.  38 
U.S.C.A. § 1154(a), (b); 38 C.F.R. § 3.304(f); Hayes; Moreau. 

The Veteran has asserted going on many temporary duty (TDY) 
missions including a secret mission to DaNang, Vietnam, in 
August 1964.  However, he has not elaborated on these TDY 
missions regarding encountering hostile enemy fire or other 
combat circumstances, or other experiences that might be 
regarded as stressors to cause PTSD.  In a November 2008 
statement he asserted that he was a victim of "racial 
injustice both mental and physical."  However, the Veteran 
did not elaborate on this "injustice" assertion, nor did he 
explain how such victimhood or such experiences constituted 
stressors to support a claim for service connection for PTSD.  
He has provided no corroborating evidence of stressors in 
service to support his PTSD claim beyond his own statements 
and submitted statements by fellow soldiers.  Two fellow 
soldiers reported being on TDYs to DaNang Air Base via 
transfer through Clark Air Force Base, in the Philippines.  
However, the submitted statements of these fellow soldiers 
provide no evidence that the Veteran was on a TDY to DaNang 
or elsewhere, nor do they otherwise substantially corroborate 
the Veteran's narrative.  These fellow soldiers do not say 
that he knew the Veteran during the period of his service, 
nor does the Veteran allege this.  He has not provided 
statements by fellow soldiers supporting their personal 
knowledge of any stationings or activities of the Veteran in 
service.  

In addition, even if a secret TDY mission to DaNang were to 
be conceded, the Veteran's mere presence in country in 
Vietnam does not establish any actual stressor at that time.  
In short, the Veteran has failed to provide any evidence of 
stressor events, and has substantially failed to even assert 
specific stressor events which could be subject to 
verification or corroboration.  

The Board further notes that a confirmed diagnosis of PTSD 
has also not been established.  Regarding a current PTSD 
diagnosis, the Veteran submitted a letter in September 2008 
apparently responsive to the question of a current diagnosis.  
In that letter, he asserted that he had gone to VA medical 
facilities apparently seeking a diagnosis for PTSD, but that 
he had been unsuccessful, or rather had "exhausted all my 
resources to no avail."  While the Board does not discount 
the apparently sincere efforts of the Veteran to secure a 
diagnosis of PTSD to support his claim, this does not detract 
from the requirement that a confirmed diagnosis of PTSD based 
on a verified in-service stressor is required to support the 
PTSD claim.  38 C.F.R. § 3.304(f).  

The Veteran underwent a VA psychiatric evaluation in May 2005 
to address PTSD assertions, and that examiner recorded the 
Veteran's self-reported history including of feeling 
uncomfortable in service because of his race, and having some 
other difficulties while in service.  However, the examiner 
concluded that the Veteran did not have stressor experiences 
meeting the criteria required for PTSD, and also concluded 
that the Veteran did not meet the diagnostic criteria for 
PTSD.  Similarly, upon a VA psychiatric evaluation for 
treatment purposes in December 2007, the examiner noted that 
the Veteran had undergone a PC-PTSD screening, with the 
resulting assessment that there was "[n]o mental health 
condition requiring further intervention."  Records from the 
Veteran's private medical care provider were also obtained, 
and these included a general medical evaluation in November 
2007 noting normal psychiatric findings.  

Although the Board has considered the Veteran's statements of 
belief that he has PTSD due to service, the presence or 
absence of a diagnosis of a psychiatric disorder is a medical 
question beyond the purview of lay knowledge.  Espiritu; cf. 
Jandreau.  

The Board concludes that, in the absence of a corroborated 
in-service stressor and in the absence of a confirmed 
diagnosis of PTSD, the preponderance of the evidence is 
against the claim for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  

IV.  Claim for Service Connection for Hypertension

At his February 2008 hearing the Veteran testified that he 
has had hypertension for a long time.  The implication 
presented is that his hypertension developed in service and 
has been present since service, or otherwise was causally 
related to service.  However, the service treatment records 
are entirely negative for any finding of hypertension, with 
blood pressure not found to be outside normal limits 
including upon the Veteran's periodic examinations and his 
retirement examination in June 1972.  Although recent 
treatment records reflect the presence of hypertension 
controlled with medication, they do not reflect that 
hypertension has been present for more than a decade, and 
provide no suggestion that hypertension developed in service, 
was present since service, or otherwise was causally related 
to service.  The Veteran has not himself stated that he had 
hypertension in service or that hypertension persisted from 
service, and he has not provided an evidentiary basis upon 
which to support the claim for service connection for 
hypertension.

Accordingly, in the absence of evidence supporting the claim 
beyond current or recent diagnoses of hypertension, and with 
the record as a whole showing an absence of any medical 
findings of hypertension in service or for decades after 
service weighing against the claim, the Board finds that the 
evidence preponderates against the claim for service 
connection for hypertension on a direct basis.  38 C.F.R. 
§ 3.303.  These medical findings in service, and the absence 
of medical evidence of any hypertension immediately following 
service or related to service, outweigh the Veteran's 
assertion that he had hypertension for the lengthy period he 
alleges.  Further, ultimately, the Veteran's assertion does 
not itself support a link to service or continuity of the 
condition or symptoms thereof from service.  

While it is true that hypertension, as a cardiovascular 
disease, may be subject to service connection on a first-
year-post-service presumptive basis where shown to be present 
to a disabling degree within the first post-service year, in 
this case there is no competent evidence to support the 
presence of hypertension within the Veteran's first year 
after service, and hence service connection on that basis 
must also be denied.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for hypertension is denied. 


REMAND

The Board notes that while the RO has developed and addressed 
the claim for service connection for sciatica on a direct 
basis, it has yet to address this claim based on herbicide 
agent exposure, whereas the Veteran in an April 2009 
submission contended that his sciatica, as well as neck and 
back disability, arose due to Agent Orange exposure.  This 
new theory of entitlement for sciatica should be reviewed by 
the RO prior to Board adjudication of the sciatica claim, so 
as to avoid piecemeal adjudication.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA 
decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ("Advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"), aff'd 972 F.2d 331 
(Fed. Cir. 1992); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).

Pertinent VA law and regulations provide that a veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent (e.g., Agent Orange).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, those diseases 
that are listed at 38 C.F.R. § 3.309(e) shall be 
presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service.  Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service, with the exception that 
peripheral neuropathy must manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Sciatica is not one 
of these enumerated diseases for which a presumption of 
service connection based on herbicide agent exposure is 
applicable.  Id.  Further, there is no independent evidence 
supporting the Veteran's assertions of secret TDY missions, 
including to DaNang.  However, the provisions for presumptive 
service connection based on herbicide agent exposure do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that exposure 
to Agent Orange led to the development of the claimed 
disability after service.  See Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994).  

Thus, in this case, the Veteran is at liberty to provide 
evidence about herbicide agent exposure in service as well as 
medical evidence supporting a causal link between such 
exposure and current sciatica.  The RO must provide any 
notice and assistance, to the extent required including 
pursuant to the VCAA.  The RO must then readjudicate the 
sciatica claim including based on asserted herbicide agent 
exposure.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with a VCAA letter, 
informing of the complete notice and duty-to-
assist provisions as applicable to his claim for 
service connection for sciatica including due to 
herbicide agent exposure.  In particular, advise 
him of the laws governing claims based on 
herbicide agent exposure, including the need to 
provide medical evidence to support that basis of 
claim where the disorder may not be presumptively 
service connected based on that exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  
The letter should explain the relative roles of 
VA and the Veteran in obtaining evidence to 
support the claim.  The letter should ask the 
Veteran to submit any evidence he has, and inform 
him that it is ultimately his responsibility to 
see that pertinent evidence is received.

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any pertinent yet-
to-be-obtained VA and private treatment and 
evaluation records.

3.  Thereafter, and following any development 
indicated by obtained records and other evidence, 
to include a VA examination if the required 
pursuant to 38 C.F.R. § 3.159(c)(4) (2009) and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
and to the extent not satisfied by the March 2008 
VA peripheral nerves examination for compensation 
purposes, adjudicate the claim for service 
connection for sciatica de novo, including 
addressing the claim based on Agent Orange 
exposure.  If the benefits sought by the remanded 
claim are not granted to the Veteran's 
satisfaction, he and his representative should be 
provided with an SSOC and afforded an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


